Jones, J. and Whitlock, J.
The prisoner is all edged to be in custodia of the sheriff, and they rescued him out of it; it is unnecessary to mention the warrant. The mentioning the bailiffs is surplusage and idle.
Rolls. Then the rescous is not well returned; for the battery of the bailiffs is alledged vi et armis; and if this be surplusage, the rescous is not returned to have been vi et armis.
Jones, J. One may rescue himself. A rescue may be returned without the words vi et armis.
Rolls. Begging your pardon: I think not. Adjournatur, intratum U. 22. Jac. rot. 102.